        Case 3:18-cv-01012-JPW Document 39 Filed 06/01/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CONNIE MCHUGH, and           :                 Civil No. 3:18-CV-01012
GILBERT FALLEN,              :
                             :
          Plaintiffs,        :
                             :
          v.                 :
                             :
VERTICAL PARTNERS WEST, LLC, :
d/b/a VENOM GROUP            :
INTERNATIONAL, and           :
YUNTONG POWER CO., LTD a/k/a :
ZHANGSHAN ELECTRIC WIN       :
TECHNOLOGY CO., LTD,         :
                             :
          Defendants.        :                 Judge Jennifer P. Wilson

                                      ORDER

      AND NOW, on this 1st day of June, 2020, in accordance with the

accompanying memorandum of law, IT IS ORDERED that Defendant Yuntong

Power Co., LTD a/k/a Zhangshan Electric Win Technology Co., LTD’s

(“Yuntong”) motion to dismiss, Doc. 27, is DENIED WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that the parties have ninety days to conduct

discovery limited to the issue of whether this court has personal jurisdiction over

Defendant Yuntong.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania
